DETAILED ACTION
This is a notice of allowance in response to the remarks filed 06/29/2021.

Status of Claims
Claims 1-12, 18, 19, and 21-26 are pending;
Claims 1, 2, 4, 7, 8, 10, 12, 18, and 19 are currently amended; claims 3, 5, 6, 9, and 11 are original; claims 13-17 and 20 have been cancelled; claims 21-26 are new;
Claims 1-12, 18, 19, and 21-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 06/29/2021 are entered and accepted.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims Filed 06/29/2021

	Claim 19, line 14, "therebetween; and" has been changed to --therebetween;--.

Claim 21, line 1, "of claim 1" has been changed to --of claim 19--.


Allowable Subject Matter
Claims 1-12, 18, 19, and 21-26, with the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a rail assembly as specified in claim 1 or claim 19.  Relevant references include Blees et al. (US 8,899,545 B2), hereinafter Blees.
With respect to claim 1, as similarly articulated on pages 6-9 of the Office action mailed 04/15/2021, Blees discloses all limitations of claim 1 except for "wherein the lock plate comprises a lock arm positioned within the aperture defined by the first support arm and the second support arm, and wherein the lock arm engages with the retention lip to retain the carriage assembly in a given position along the track assembly" (claim 1, 
The limitations of claim 1 are similarly recited in claim 19.  Therefore, claim 19 and claims dependent therefrom (i.e., claims 21-26) are similarly allowable in the Examiner's opinions for the same reason(s) provided above with respect to claim 1.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631